As filed with the Securities and Exchange Commission on July 10, 2017 Registration No. 333-217542 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A (Amendment No. 4 ) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CO-DIAGNOSTICS, INC. (Exact Name of Registrant as Specified in Its Charter) Utah 46-2609396 (State or other jurisdiction ofincorporation or organization) (Primary Standard IndustrialClassification Code Number) (I.R.S. Employer Identification Number) 4049 S. Highland Drive
